Citation Nr: 1525393	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  11-10 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for skin cancer, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for a heart condition, to include as secondary to herbicide exposure.

3.  Entitlement to service connection for a right knee injury.

4.  Entitlement to an initial compensable rating for service-connected pyriform sinus squamous cell carcinoma (throat cancer).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1961 to December 1968.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2015 the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to an initial compensable rating for service-connected throat cancer is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  The more persuasive evidence does not indicate that the Veteran served in the Republic of Vietnam.

2.  The Veteran does not have a current skin cancer disorder related to his active duty service.

3.  The Veteran's currently diagnosed heart disorder did not begin during, or for several years after, his active duty service, and was not otherwise related to service.

4.  The Veteran's currently diagnosed right knee disorder did not begin during, or was otherwise related to, his active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for skin cancer have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for a heart disorder have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

3.  The criteria for service connection for a right knee disorder have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.156(c), 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran is seeking service connection for several disorders.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In this case, the Veteran has asserted that his skin cancer and heart disorder should be service-connected due to presumed exposure to herbicides, including Agent Orange, in Vietnam.  VA regulations provide that if a Veteran served on active duty in the Republic of Vietnam between January 9, 1962 and May 7, 1975 he is presumed to have been exposed to an herbicide agent unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service.  38 C.F.R. § 3.307(a)(6).  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.  

However, in this case, the evidence does not establish the Veteran had qualifying service in the Republic of Vietnam, including the offshore waters.  First, the Veteran has repeatedly asserted that his DD214 reflects he received the Vietnam Service Medal (VSM) and this award constitutes evidence he served in Vietnam.  However, as reflected in the Executive Order establishing the VSM submitted by the Veteran himself, the VSM was awarded to all members of the United States Armed Forces who served in Vietnam between July 1965 and March 1973 as well as members of the Armed Forces who served in Thailand, Laos, or Cambodia in direct support of operations in Vietnam.  (emphasis added)  Therefore, the terms of the Executive Order reflect the VSM was also awarded to individuals who did not serve within the country of Vietnam.  Accordingly, this award alone is not sufficient to establish service in the country of Vietnam.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

Also, looking further into the facts about his award of the Vietnam Service Medal, it is not shown on the DD-214 for his period of service that ended in October 1965.  Rather, that award, along with the Vietnamese Campaign Medal, are reflected on the DD-214 for the period of service from October 1965 to December 1968.  Again, the eligibility period for the VSM runs from July 1965 to March 1973.  In other words, for the Veteran's claimed service in Vietnam in 1963 and 1964, any such service would not qualify an individual for the VSM.  

As for the Vietnamese Campaign Medal, that is to personnel who served in the Republic of Vietnam for six months during the period of 1 March 1961 and 28 March 1973 OR who served outside the geographical limits of the Republic of Vietnam and contributed direct combat support to the Republic of Vietnam and Armed Forces for six months.  So, again, this award alone is not sufficient to establish service in the country of Vietnam.  

During his March 2015 hearing, the Veteran described he served within Vietnam between 1963 and 1964 on secret operation missions while serving with an Army unit.  The Veteran's service treatment records, service personnel records, and DD214 have been carefully reviewed, but do not reflect the Veteran served in the Republic of Vietnam.  His personnel records reflect that in February 1963 he was assigned to Barbers Point, Hawaii, until February 1965 when he was reassigned to California.  

The Veteran stated that when he was in Hawaii he was asked to do some work for someone and shortly thereafter was sent to Vietnam.  However, the record of sea and air travel does not show any travel between his assignment to Hawaii and then to California.  Presumably if his travel was authorized, there would be a record of him leaving Hawaii for somewhere overseas.  His personnel records do not reflect any large gap in description of his service during which he may have "disappeared", as described by the Veteran.

There is a memo in his file dated in February 1965 showed that he participated in Operation Silver Lance, and his personnel records show reassignment from Hawaii to California for the primary duty of participating in Silver Lance.  However, the Chronology of the United States Marine Corps reflects Operation Silver Lance was a war game training mission which took place at Camp Pendleton, California.  Found on www.marines.mil.  Therefore, the Veteran's participation in Operation Silver Lance is not sufficient to establish service within the country of Vietnam.

None of his service treatment records are stamped to indicate he received medical treatment in Vietnam.  In fact, there are sick call entries in February 1963, several times between May and December 1963, to include hospitalization August to September 1963, and sick call entries almost every month of 1964 - all stamped either Barber's Point, Hawaii, or "NAS #14."  Naval Air Station 14 was, in fact, Barber's Point, Hawaii.  See, e.g., http://hawaii.gov/hawaiiaviation%3E/hawaii-airfields-airports/oahu-pre-world-war-ii/barbers-point/History%20of%20NAS%2014%20%28BP%29%201945.pdf/view

The Board has considered the Veteran's assertions he participated in secret operations.  However, in his hearing testimony the Veteran was not able to describe the location of these operations with any specificity, stating merely "they moved us from place to place."  He also stated he was attached to an Army unit, however he did not know any identification for the unit.  Therefore, there is no further research that could be done on this point.  Without further details or information, the Board is simply unable to confirm the Veteran served within Vietnam, including on any secret missions.

Based on all the foregoing, the evidence in this case simply does not confirm the Veteran served within the Republic of Vietnam.  Although he is competent to report such service, his statements are outweighed in probative value by the assignments reflected in his personnel records and the multitude of sick calls in 1963 and 1964 that took place in Hawaii.  He has not alleged that he flew back and forth from Hawaii to Vietnam numerous times during the two-year period. 

Additionally, the claims file does not include any evidence suggesting, and the Veteran has not suggested, he was directly exposed to herbicides, including Agent Orange.  Therefore, presumptive service connection due to exposure to herbicides is not available.

The Board has also considered that the Veteran served at Camp Lejeune during the period in which all persons residing at this base were potentially exposed to drinking water containing various toxins.  However, the Veteran's diagnosed disorders on appeal, including skin cancer or basal cell carcinoma and a heart disorder, including coronary artery disease, are not included on the National Academy of Sciences' National Research Council's list of diseases potentially associated with exposure to these toxins, as reported in Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects, in 2009.  Additionally, the claims file does not include any medical opinion linking the Veteran's currently diagnosed disorders to any exposure to chemicals or other toxins in the drinking water at Camp Lejeune, and the Veteran has not asserted his disorders were caused by toxins in the drinking water.  Therefore, entitlement to service connection based on exposure to hazardous drinking water at Camp Lejeune is also not available.

Each of the Veteran's appeals are addressed in turn below.


Skin Cancer

The Veteran is seeking entitlement to service connection for skin cancer.  The Veteran's service treatment records were carefully reviewed and considered, but do not reflect the Veteran sought any treatment for, or made any complaint of, symptoms of skin cancer during his active duty service.  Instead, on an examination dated October 1965 and his August 1967 separation examination, the Veteran's skin was noted to be in normal condition.  Therefore, the evidence does not establish he developed symptoms of a chronic skin disorder, including cancer, during his active duty service.

During his hearing, the Veteran reported he was first diagnosed with skin cancer in approximately 2004 or 2005.  Private treatment records from September 2004 reflect that the Veteran was diagnosed with basal cell carcinoma following a biopsy of skin from his left forehead.  Accordingly, the medical evidence supports the Veteran's assertions he was diagnosed with a form of skin cancer in approximately 2004.

However, the additional post-service medical records do not reflect the Veteran received any diagnosis or treatment of skin cancer during the period on appeal, after filing his claim in 2008.  For example, private records from March 2009 show skin shavings from the Veteran's forehead, nose, and check showed actinic keratosis and verruca vulgaris, or warts.  Although actinic keratosis may be precancerous, this diagnosis does not reflect a current diagnosis of skin cancer.

Similarly, during a May 2010 VA dermatology evaluation, the Veteran was found to have hyperkeratotic large papules on his scalp, forehead and nose, as well as some skin tags.  However, he was not diagnosed with skin cancer at that time.  Therefore, although the medical records reflect the Veteran was previously diagnosed with skin cancer, the evidence does not establish he experienced skin cancer at any point during the period on appeal.  Assuming, however, that he has some residuals from the prior skin cancer, such as scars, the Board will proceed to consider the merits of the claim.

Furthermore, the claims file does not include any medical opinion relating the Veteran's current skin disorder to his active duty service.  Although the Veteran has submitted statements relating his skin disorder to his active duty service, as a lay person the Veteran lacks the medical training and expertise to provide a complex medical opinion as to the etiology of a skin disorder from military service in the 1960s.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, the claims file simply does not include any probative evidence relating the Veteran's current skin disorder to his active duty service.

Based on all the foregoing, the elements of service connection have not been met.  As discussed in detail above, the evidence does not establish the Veteran served in Vietnam or was otherwise exposed to herbicides, and therefore presumptive service connection is not available.  Additionally, the claims file does not include any opinion relating his skin disorder to exposure to toxins in the drinking water at Camp LeJeune.  Finally, the medical evidence does not otherwise relate the Veteran's skin condition to his active duty service.  Therefore, entitlement to service connection is not established, and the Veteran's appeal is denied.

Heart Disorder

The Veteran is also seeking service connection for a heart disorder.  His service treatment records have been carefully reviewed and considered, but do not reflect the Veteran sought medical treatment for, or made any complaint of, symptoms of a heart disorder at any point during his active duty service.  Instead, in an August 1967 examination the Veteran's heart was found to be in normal condition.  In the accompanying report of medical history, the Veteran denied experiencing any pain/pressure in his chest, shortness of breath, or palpitation or pounding of the heart.  Therefore, the service treatment records do not reflect the Veteran developed any heart condition during his active duty service.

Although the contemporaneous medical records are no longer available, in later medical records the Veteran reported his results on an exercise stress test in 1997 were abnormal.  However, in a follow up catheterization his heart was found to be in normal condition.  Therefore, the reported results of objective medical testing reflect the Veteran did not experience any heart disorder for several years after his separation from active duty service, providing evidence against his appeal.

In late 2004, the Veteran sought medical treatment for recurrent chest pain.  Following medical testing, including catheterization and angiography, he was diagnosed with coronary arty disease, including 80% stenosis on the mid right coronary.  Following this diagnosis, the Veteran underwent surgery to have a stent placed in his mid-right coronary artery.  Notes from the surgery reflect the procedure was successful.

Medical records from after 2004 reflect the Veteran continued to receive medical treatment for his diagnosed heart disorder.  For example, in October 2005 a private cardiologist diagnosed mild coronary artery disease, unstable angina, and history of right coronary artery percutaneous.  Similar diagnosis was noted by a VA cardiologist in October 2008, and the Veteran was placed on medication.  However, none of these relevant treatment records relate the Veteran's current heart disorder to his active duty service.  Instead, several cardiologists and treating medical professionals note his long history of smoking, providing additional evidence against the Veteran's appeal.

Based on all the foregoing, the elements of service connection have not been met.  The evidence does not establish, and the Veteran has not asserted, his current heart disorder began during his active duty service.  Instead, objective testing revealed his heart was in normal condition as late as 1997.  The Veteran was diagnosed with his current heart disorders in 2004, approximately thirty-five years after his separation from service, and the medical evidence does not relate his current disorder to his active duty service.  Finally, the evidence does not establish the Veteran was exposed to herbicides, or otherwise relate his diagnosed heart disorder to exposure to toxins in the drinking water at Camp Lejeune, as discussed above.  Therefore, entitlement to service connection is not established, and the Veteran's appeal is denied.


Right Knee Disorder

Finally, the Veteran is seeking to reopen his claim for entitlement to service connection for a right knee disorder.  His prior claim for this issue was denied in a January 1970 rating decision.  The RO found there was no evidence of a current right knee disorder because examination and x-ray were normal.  The Veteran did not file a notice of disagreement or relevant new evidence within one year, and the rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a), 20.302, 20.1103.
However, in reviewing the prior January 1970 rating decision, the RO indicated there were no service treatment records available to review at the time.  As discussed above, the Veteran's service treatment records are now included in the claims file.  Because, in this case, the VA associated official service department records with the claims file that existed at the time the claim was first adjudication but had not yet been associated with the file, VA will reconsider this claim on a de novo basis on its merits.  38 C.F.R. § 3.156(c).  Accordingly, no new and material evidence is required to reopen this claim.  The Board will therefore turn to a discussion of entitlement to service connection.  Incidentally, the RO also reviewed the merits of the claim in the March 2011 supplemental statement of the case, so there is no prejudice to the Veteran in the Board doing so. 

The Veteran's service treatment records have been carefully reviewed and considered, and reflect he sought medical treatment in February 1967 regarding his right knee.  He explained that he dropped from the pull up bar and landed on his feet, and described experiencing pain along the medial joint line.  The medical professional indicated the Veteran probably strained his right knee joint.

The claims file does not reflect the Veteran sought any additional medical treatment for his right knee disorder.  Instead, during an August 1967 examination for the warrant officer program, the Veteran's lower extremities were noted to be in normal condition.  On the accompanying report of medical history, the Veteran specifically denied experiencing "trick" or locked knee.  Therefore, although the Veteran sought medical treatment for a probable right knee strain, his service treatment records do not reflect he developed any chronic right knee disorder during his active duty service.

The Veteran was provided with a VA examination in March 1969, shortly after his separation from active duty service, and reported experiencing aches in his right knee.  However, the examiner indicated there was no objective evidence of any orthopedic condition upon examination.  Additionally, x-ray of the right knee was normal.  Therefore, the results of this VA examination provide evidence against the Veteran's assertion he experienced a chronic right knee disorder at the time of his separation from active duty service.

In February 1994, the Veteran sought VA medical treatment for right knee pain and stiffness.  He reported a history of injury to the knee thirty years earlier.  The reviewing medical professional indicated a provisional diagnosis of chondromalacia.  The Veteran continued to receive medical treatment for his right knee, however these treatment records do not include any medical opinion relating the Veteran's current right knee disorder to his active duty service.

In September 2010, the Veteran was provided with a VA examination.  The examiner reviewed the Veteran's claims file, including his lay description of his in-service injury, as well as the relevant service treatment records.  The Veteran reported experiencing progressively worse pain since his in-service injury.  Upon examination, the examiner noted crepitus and tenderness of the knee, with a slight reduction in range of motion.  An x-ray from two years earlier was negative for pathology.  The examiner diagnosed the Veteran with right knee strain.  He opined that it would be mere speculation to relate the Veteran's current right knee strain to his active duty service.  The examiner explained the Veteran's service treatment records were silent for relevant treatment other than the treatment in February 1967, and in August 1967 the Veteran reported no knee problems on his report of medical history.  Therefore, this examiner demonstrated familiarity with the Veteran's claims file before opining his current disorder could not be as likely as not related to his in-service injury, providing probative evidence against the Veteran's appeal.

Based on all the foregoing, the elements of entitlement to service connection have not been established.  Although he received some medical treatment, the evidence does not establish the Veteran developed any chronic knee disability during his active duty service.  Additionally, the claims file does not include any medical opinion otherwise relating the Veteran's current right knee disorder to his active duty service.  Instead, the claims file includes a probative medical opinion from the VA examiner opining the Veteran's current disorder could not be related to his active duty service without mere speculation.  Accordingly, entitlement to service connection is not established, and the Veteran's appeal is denied.


Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in November 2008, which informed the Veteran of all the elements required by the Pelegrini II Court prior to initial AOJ adjudication.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and post-service VA treatment records have been obtained, as have available private records and records from the Social Security Administration (SSA).  

In March 2015, the Veteran was provided with a hearing before the undersigned VLJ.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by an accredited representative from the Veterans of Foreign Wars, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed disabilities, specifically regarding any nexus to active duty service.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

Regarding his claim for service connection for a right knee disorder, the Veteran was provided with a VA examination, the report of which has been associated with the claims file.  The Board finds the VA examination was thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examination.

The Board acknowledges the Veteran was not provided with an examination regarding his claims for service connection for skin cancer and a heart disorder.  VA medical examinations must be provided with there is competent evidence of a current disability, evidence establishing an in-service injury or event, and any indication that the disability may be related to the in-service event.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, in this case the evidence fails to suggest any in-service injury or event, or any indication the disability may be related to his active service, regarding both these disorders, as discussed in detail above.  Accordingly, a VA examination was not required regarding either of these appeals.


As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Entitlement to service connection for skin cancer, to include as secondary to herbicide exposure, is denied.

Entitlement to service connection for a heart disorder to include as secondary to herbicide exposure, is denied.

Entitlement to service connection for a right knee disorder is denied.


REMAND

In a November 2013 rating decision, the AOJ granted service connection for throat cancer and assigned a noncompensable rating.  In September 2014, the Veteran filed a timely written notice of disagreement seeking a higher rating.  Based on review of the claims file, it does not appear a statement of case has been issued regarding this matter.  Accordingly, the Veteran's September 2014 timely notice of disagreement is still pending, and remand is required for a statement of the case regarding entitlement to an increased initial rating for service-connected throat cancer.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  This issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

Adjudicate the Veteran's appeal regarding entitlement to an initial compensable rating for service-connected throat cancer and issue a statement of the case.  The RO should also advise the Veteran that he must file a substantive appeal within 60 days.  If a timely substantive appeal is not filed, this claim should not be certified to the Board.  If appealed, subject to current appellate procedures, the claim should be returned to the Board for further appellate consideration, if appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


